Exhibit 32 SECTION 1 SECTION 1350 CERTIFICATION In connection with the quarterly report of LifeStem International, Inc. ("Company") on Form 10-QSB for the quarter ended March 31, 2008 as filed with the Securities and Exchange Commission ("Report"), the undersigned, in the capacities and on the dates indicated below, hereby certify pursuant to Section 906 of the Sarbanes-Oxley Act of 2002 (18 U.S.C. Section 1350), that to their knowledge: 1.The Report fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934; and 2.The information contained in the Report fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May 12, 2008 By: /s/James DeOlden James DeOlden, Chief Executive Officer Dated: May 12, 2008 By: /s/Edward Deese Edward Deese, Chief Financial Officer
